Citation Nr: 1234701	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder as due to personal assault.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, September 1987 to September 1992, and January 2000 to May 2000, with additional service in the Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office in Saint Petersburg, Florida (RO).


FINDING OF FACT

An acquired psychiatric disorder is not related to the Veteran's active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA 

will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to personal assault, the RO's letters dated in February 2009 and April 2009 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  

The duty to assist the Veteran has also been satisfied in this case as the RO has made all reasonable attempts to obtain the Veteran's service personnel records, available service treatment records, and identified private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2009, the RO submitted a request for the Veteran's service treatment records to the VA Records Management Center.  The Veteran's service treatment records from August 1983 to June 1987 and from September 1987 to September 1992 were provided; however, service treatment records for the period of January 2000 to May 2000 were deemed unavailable.  38 U.S.C.A. § 5107(b); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was not specifically provided a VA examination to determine the etiology of an acquired psychiatric disorder.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disorder "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Here, the competent evidence of record does not indicate that a current acquired psychiatric disorder may be associated with active military service.  

The Veteran asserts her PTSD is the result of three in-service stressors involving two personal assaults and witnessing the death of her roommate in a motor vehicle accident.  Although the record reveals a current diagnosis of an acquired psychiatric disorder, the Veteran's available service treatment records and service personnel records do not demonstrate complaints of or treatment for psychiatric symptoms.  Further, the Veteran has not provided competent and credible evidence demonstrating a personal assault occurred in service, nor does the evidence indicate a motor vehicle accident occurred at any time during the Veteran's active military service.  As a result, the Board finds the evidence of record does not "indicate" that a current acquired psychiatric disorder "may be associated" with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); 

Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.
  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from August 1983 to June 1987, September 1987 to September 1992, and January 2000 to May 2000, with additional service in the Army Reserves.  In November 2008, the Veteran submitted a claim of entitlement to service connection for PTSD, to include as due to personal assault.  After the RO denied the Veteran's claim in October 2009 due to an absence of credible evidence that the claimed stressors occurred, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

The Veteran asserts that she has PTSD as the result of three events that occurred during her active military service.  First, in an October 2008 written statement, the Veteran contended she was sexually assaulted by a man within a month and a half of arriving at her first duty station, Fort Hood, Texas, in January 1984.  The Veteran reported that she had completed basic training and advanced individual training prior to her arrival at Fort Hood.  The Veteran stated that she drove off base to get something to eat with a man, whose name she cannot remember, and that while driving back to base, the man threatened to leave her in the woods unless she had sex with him.  The Veteran asserted that she cannot erase the incident from her mind, continues to feel guilty and ashamed, and still has a flood of emotions as a result of the personal assault.  Second, in an October 2008 written statement, the 

Veteran contended that her roommate was killed in a military vehicle accident that occurred at Fort Hood in 1984.  The Veteran stated the accident involved three young privates, including her roommate.  The Veteran reported that she was unable to attend the closed casket funeral for her roommate and that she has never found closure.  Third, in a written statement also dated in October 2008, the Veteran reported that in October 1989 she was sexually assaulted by a male Specialist with whom she worked.  The Veteran stated that she and the Specialist spoke at work from time to time but did not have more than a working relationship.  The Veteran described that when the Specialist was checking the barracks as part of his rounds, he knocked on her door, and she let him in.  Because he was not supposed to be in her room, she did not scream when he assaulted her for fear of getting into trouble.  The Veteran reported that she had stayed in her room during the weekend following the incident and refused to respond to her friend's attempts to see her.  She asserted that she did not report the assault to the authorities because she was leaving for her next assignment shortly thereafter, although she did eventually tell her two buddies about the assault while driving to the airport.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  
38 C.F.R. § 4.125.

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, 

more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f).

The Veteran's service treatment records do not demonstrate treatment for or a diagnosis of an acquired psychiatric disorder.  A December 1992 mental status evaluation showed the Veteran's behavior was normal, she was fully alert and fully oriented, her affect was unremarkable, her thinking processes were clear, her thought content was normal, and her memory was good.  The Veteran reported being in "excellent health" on clinical examination in December 1992 and February 1998.  A January 1998 "Well Woman Clinic Data" report was negative for any psychiatric findings.  On clinical examination in August 1998, the Veteran's psychiatric health was deemed normal and negative for depression and excessive 

worry, although an August 1998 medical history report demonstrates the Veteran participated in a stress management class in 1991.  Additionally, personnel records demonstrate repeated commendation and promotions based on the Veteran's work ethic and achievement in service.  The service treatment records and personnel records are devoid of evidence concerning sexual trauma and also do not indicate that a motor vehicle accident occurred during the Veteran's active duty service.
A March 1984 service treatment record demonstrates the Veteran reported symptoms of amenorrhea and as a result, a pap smear was performed.  The assessment summary was "rule out intrauterine pregnancy."  The evidence of record does not include any further results of this examination.  A service treatment record from December 1989 indicates the Veteran visited a clinic for sexually transmitted diseases; however, no information was marked on the record.  In February 1998, the Veteran reported that she was unsure as to whether she had any medical history of sexually transmitted diseases.

The Veteran submitted two typed and unsigned buddy statements in support of her claim.  In an undated statement, R.R.B. reported that while she was stationed with the Veteran at Fort Polk, the Veteran told her that she had been raped in her barracks room by a male Specialist with whom they worked.  R.R.B. stated that the Veteran was visibly upset and embarrassed when she explained what happened, and R.R.B. had urged the Veteran to report the incident.  R.R.B. believed the Veteran did not report the rape because she wanted to move on to her next duty station and "just forget about it."  R.R.B. acknowledged that she herself did not report the rape to the authorities.

The Veteran also submitted a typed and unsigned buddy statement dated in July 2009 from B.B.M., who claimed she had served in the same personnel service company as the Veteran at Fort Polk.  B.B.M. stated that she became very close with the Veteran and that she and the Veteran confided in each other.  B.B.M. stated that on one occasion she remembers not having seen the Veteran in a few days, which was unusual as they usually saw each other on a daily basis.  She testified that the Veteran came to her room the next day very distressed and confided in her 

that she had been raped by someone they knew.  Although B.B.M. tried to encourage the Veteran to report the attack to the authorities, she stated the Veteran was determined to forget the attack and leave without saying anything to anyone.  At the Veteran's request, B.B.M. did not report the attack to the authorities.

In support of her claim, the Veteran also submitted two treatment records from a private physician, W.J.A., M.D.  An October 2008 treatment record from Dr. A. reveals diagnoses of PTSD, panic disorder with agoraphobia, and depressive disorder, not otherwise specified.  Dr. A.'s assessment was based on a clinical interview, a personality assessment inventory, and a review of records that included the Veteran's DD-214 and a list of her current medications.  The Veteran stated that she had completed basic training in Fort Jackson, South Carolina, and advanced individual training in Fort Gordon, Georgia.  She subsequently served in Fort Hood, Texas for two years, and then in Karlsruhe, Germany for two years.  The Veteran reported being raped approximately one month after arriving at Fort Hood.  The Veteran stated that she felt she could not tell anyone about the rape because she had just entered the military.  The Veteran described being afraid of being "put out" of the Army and frightened at the repercussions associated with the rape and the need for medical attention.  The Veteran also detailed a motor vehicle accident that  killed her roommate while she was serving at Fort Hood.  In addition, she reported being raped by a male Specialist at Fort Polk just before she left in October 1989.  The Veteran described having a prior relationship with the male Specialist, to whom she had provided emotional support.  The Veteran also asserted that she had told her two buddies about the rape.  Additionally, the Veteran reported a history of significant alcohol abuse, particularly from 1984 to 1985, as a result of the personal assaults. 

On examination, Dr. A. reported that the Veteran described reexperiencing, avoidance, and hyperarousal symptoms, as well as recurrent panic attacks, symptoms of agoraphobia, and anhedonia.  The Veteran also reported a history of substance abuse, primarily involving excessive use of alcohol.  Dr. A. found that social and work-related functional impairment were described, and significant 

cognitive difficulties in the form of attention and immediate memory problems were also apparent.  Dr. A. stated that difficulties with impulse control, as evidenced by suicidality, difficulty with irritability, and angry outbursts were evident and likely to substantially and negatively impact the Veteran's employment.  Dr. A. opined that the Veteran was unable to maintain a normal standard of living and that the Veteran's symptoms were service-connected and severe.  A Global Assessment of Functioning (GAF) score of 39 was assigned.  Dr. A. stated that the GAF score was based on the Veteran's difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Dr. A. found the Veteran described a marked life-long pattern of social isolation.

A November 2008 treatment record from Dr. A. reports that the Veteran was given feedback and the overall content contained in Dr. A.'s report from the October 2008 examination.  Dr. A. found that the Veteran appeared markedly affected by the feedback, although "she also evidenced considerable denial about her symptoms and their cause."  Dr. A. reported that the Veteran left the session, stating that "nothing was wrong" with her and that treatment was not necessary.  Dr. A. provided an assessment that the Veteran was "in strong need of therapy, although she is not ready to address the issues that provoke those needs."  Dr. A. provided the same diagnoses and GAF score as noted on the October 2008 treatment record.

A March 2009 report of contact indicates the Veteran asserted the first personal assault occurred while she was in advanced individual training, and the second incident of personal assault involved a senior co-worker.  The Veteran reported that she had received an Article 15 non-judicial punishment after one of the personal assaults.  The Veteran also described witnessing a military vehicle accident that killed her roommate.  

The October 2008 private treatment record reveals diagnoses of PTSD, panic disorder with agoraphobia, and depressive disorder, not otherwise specified.  As a 

result, the Board finds the Veteran has established a current disability of an acquired psychiatric disorder for the purpose of service connection.

However, the evidence of record does not support the incurrence of an acquired psychiatric disorder during active military service.  The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder. Rather, service personnel records show excellent performance evaluations for the Veteran's work and various promotions throughout her nine years of active military service.  The evidence does not show a deterioration in the Veteran's work performance and also does not support the Veteran's claims regarding a history of substance abuse.  Furthermore, the Board finds it significant that the Veteran served for nine years on active duty even though the first reported personal assault occurred within the first month and a half of her entrance into active duty.  Additionally, the record shows the Veteran did not leave active duty until 1992, three years after the reported second personal assault.  As such, the evidence does not demonstrate behavior changes as credible evidence of the Veteran's reported stressors.  

Additionally, the record does not demonstrate an in-service event for the purpose of service connection.  With respect to the Veteran's reported stressors, service treatment records and service personnel records are absent for evidence of a motor vehicle accident during the Veteran's active military service.  The record does not demonstrate the Veteran reported an accident involving the death of her roommate nor is there evidence that she sought treatment for any psychiatric symptoms associated with witnessing the accident.  

Furthermore, service treatment records and service personnel records do not include evidence concerning sexual trauma and do not demonstrate any reports indicating the Veteran was personally assaulted.  Although a December 1989 service treatment record appears to indicate the Veteran visited a clinic for sexually transmitted diseases, there is no actual information provided in the record.  

The Veteran is competent to testify to events that she actually experienced or witnessed.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must also determine whether such evidence is credible.  Id.  In this respect, the record demonstrates that the Veteran's statements regarding the two personal assaults are inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  First, in written statements and on private examination in October 2008, the Veteran contended she was sexually assaulted by a man within a month and a half of arriving at Fort Hood, Texas after having completed basic training and advanced individual training.  However, the March 2009 report of contact indicates the first personal assault occurred during advanced individual training, which the record reveals the Veteran completed at Fort Gordon, Georgia.  Additionally, the Veteran asserted in written statements that neither of the incidents involving personal assault was reported to the authorities.  Conversely, according to the March 2009 report of contact, the Veteran indicated she had received an Article 15 non-judicial punishment as a result of one of the personal assaults.  Further, the record reveals that the Veteran's statements regarding her relationship with the male Specialist are inconsistent.  Although she repeatedly asserted in written statements that they did not have a relationship outside of work, she told Dr. A. that they had a "prior relationship."  Moreover, the Board finds the two buddy statements are insufficient as corroboration of the Veteran's reported in-service stressors.  Notably, the two statements were submitted to VA by the Veteran herself and are not signed by either of the buddies.  See 38 C.F.R. § 3.200 (2011).  R.R.B.'s statement is also undated.  In addition, the Veteran asserted that she told her two buddies about the personal assault involving the male Specialist while they drove her to the airport.  However, B.B.M. stated that the Veteran came to her room to tell her about the personal assault, and R.R.B. testified that she learned of the personal assault shortly before the Veteran's departure for her next assignment.  

As a result, the Board finds the Veteran has not provided competent and credible evidence that the claimed in-service stressors occurred.  See 38 C.F.R. § 3.304(f).  Without evidence of an in-service event or injury, the Veteran's service connection claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

As the preponderance of the evidence is against finding that an acquired psychiatric disorder is related to active military service, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD as due to personal assault, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder as due to personal assault, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


